Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbreath (US 20090224111, hereinafter referred to as “Gilbreath”).
Regarding claim 1, Gilbreath discloses a tube retainer (Fig. 1, modular support assembly 100) comprising: a block (Fig. 1, module 102) comprising: a top wall (Fig. 6, top side of module 602 has 4 walls); a bottom wall (Fig. 6, bottom side of module 602 has 4 walls); a first side wall (Fig. 6, left and right sides of module 602 each has 4 walls); a second side wall (Fig. 6, left and right sides of module 602 each has 4 walls); a third side wall (Fig. 6, left and right sides of module 602 each has 4 walls); and a fourth side wall (Fig. 6, left and right sides of module 602 each has 4 walls); a first opening (Fig. 6, resulting gap 630), comprising a tube slot (Figs 6 and 7, when the two halves 603 are separated, gaps 630 each shown) having a first slot end (Fig. 6, first slot end can be surface pointed by numeral 630) and a second slot end (Fig. 7, second slot end can be surface pointed by numeral 630), and a second opening having a generally annular shape (Fig. 6: inner tube channel for the pipe), the first opening communicating with the second opening (Fig. 7, gaps 630 communicate with inner tube channel for the pipe), the first and second openings passing through the top wall and the bottom wall (Fig. 7, presence of channel 628 integral with gap 630, allows gap 630 alongside the inner tube channel for the pipe extend end to end between top wall and bottom wall of module 602); wherein at least the first side wall and the second side wall (Fig. 6, left and right sides of module 602 each has 4 walls) each include a male block connector (Fig. 6, left and right side each has two male connectors) comprising an outwardly extending member (Fig. 6, male connector located in the middle of side wall) having a first rounded end (Fig. 7, ends of middle male block connector appear to be rounded) and a second rounded end (Fig. 7, ends of middle male block connector appear to be rounded), the first rounded end and the second rounded end facing in opposite directions (Fig. 6, top and bottom rounded ends of middle male block connector are in opposite direction) and being spaced from and arranged generally parallel to, the side wall (Fig. 6, rounded ends are parallel to the adjacent side wall, and spaced from side wall for the female connector); and a female block connector (Fig. 6, left and right side each has at least one female connector) comprising a recess (Fig. 2: recess 112 ) comprising a first pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A below), and a second pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A below), wherein the first pocket and the second pocket are arranged generally parallel to the side wall (Figs. 2 and 6, right and left sides each has 4 walls, and are parallel to the pockets of recess 112, see annotated figure A below), and the open end of the first pocket faces the open end of the second pocket (Figs 2 and 6, pockets are opposite one another in recess, see annotated figure A below); wherein the third wall or the fourth wall (Fig. 6, left and right sides of module 602 each has 4 walls) includes the first slot end of the tube slot (Fig. 6, slot end of gap 630 can be the surface being pointed by numeral 630 at the right side of module 602).  
Annotated Figure A of Partial View of Fig. 1 of Gilbreath

    PNG
    media_image1.png
    684
    787
    media_image1.png
    Greyscale


Regarding claim 6, Gilbreath discloses a method of assembling tube retainers (Fig. 1, modular support assembly 100 includes of multiple cylindrical objects/tubes 104 mounted within modules 102 which are assembled, see [0034] and [[0035] for details, sliding dovetail joint provides strong interlocking mechanism), the method comprising: interlocking a first tube retainer (Fig. 1, interlocking at least one module 102 holding conduit 104) comprising a block (Fig. 1, module 102) comprising: a top wall; a bottom wall; a first side wall; a second side wall; a third side wall; and a fourth side wall (Figs 1 and 6, each module 102, 602 has at least six walls, namely front wall, back wall, and four side walls); a first opening (Fig. 6, resulting gap 630), comprising a tube slot (Figs 6 and 7, when the two halves 603 are separated, gaps 630 each shown) having a first slot end (Fig. 6, first slot end can be surface pointed by numeral 630) and a second slot end (Fig. 7, second slot end can be surface pointed by numeral 630), and a second opening having a generally annular shape (Fig. 6: inner tube channel for the pipe), the first opening communicating with the second opening (Fig. 7, gaps 630 communicate with inner tube channel for the pipe), the first and second openings passing through the top wall and the bottom wall (Fig. 7, presence of channel 628 integral with gap 630, allows gap 630 alongside the inner tube channel for the pipe extend end to end between top wall and bottom wall of module 602); wherein at least the first side wall and the second side wall (Fig. 6, left and right sides of module 602 each has 4 walls) each include a male block connector (Fig. 6, left and right side each has two male connectors) comprising an outwardly extending member (Fig. 6, male connector located in the middle of side wall) having a first rounded end (Fig. 7, ends of middle male block connector appear to be rounded) and a second rounded end (Fig. 7, ends of middle male block connector appear to be rounded), the first rounded end and the second rounded end facing in opposite directions (Fig. 6, top and bottom rounded ends of middle male block connector are in opposite direction) and being spaced from and arranged generally parallel to, the side wall (Fig. 6, rounded ends are parallel to the adjacent side wall, and spaced from side wall for the female connector); and a female block connector (Fig. 6, left and right side each has at least one female connector) comprising a recess (Fig. 2: recess 112) comprising a first pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A above), and a second pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A above), wherein the first pocket and the second pocket are arranged generally parallel to the side wall (Figs. 2 and 6, right and left sides each has 4 walls, and are parallel to the pockets of recess 112, see annotated figure A above), and the open end of the first pocket faces the open end of the second pocket (Figs 2 and 6, pockets are opposite one another in recess, see annotated figure A above); wherein the third wall or the fourth wall (Fig. 6, left and right sides of module 602 each has 4 walls) includes the first slot end of the tube slot (Fig. 6, slot end of gap 630 can be the surface being pointed by numeral 630 at the right side of module 602), with a second tube retainer  (see annotated figure B below) comprising a block (Fig. 1, module 102) comprising: a top wall; a bottom wall; a first side wall; a second side wall; a third side wall; and a fourth side wall (Figs 1 and 6, each module 102, 602 has at least six walls, namely front wall, back wall, and four side walls); a first opening (Fig. 6, resulting gap 630), comprising a tube slot (Figs 6 and 7, when the two halves 603 are separated, gaps 630 each shown) having a first slot end (Fig. 6, first slot end can be surface pointed by numeral 630) and a second slot end (Fig. 7, second slot end can be surface pointed by numeral 630), and a second opening having a generally annular shape (Fig. 6: inner tube channel for the pipe), the first opening communicating with the second opening (Fig. 7, gaps 630 communicate with inner tube channel for the pipe), the first and second openings passing through the top wall and the bottom wall (Fig. 7, presence of channel 628 integral with gap 630, allows gap 630 alongside the inner tube channel for the pipe extend end to end between top wall and bottom wall of module 602); wherein at least the first side wall and the second side wall (Fig. 6, left and right sides of module 602 each has 4 walls) each include a male block connector (Fig. 6, left and right side each has two male connectors) comprising an outwardly extending member (Fig. 6, male connector located in the middle of side wall) having a first rounded end (Fig. 7, ends of middle male block connector appear to be rounded) and a second rounded end (Fig. 7, ends of middle male block connector appear to be rounded), the first rounded end and the second rounded end facing in opposite directions (Fig. 6, top and bottom rounded ends of middle male block connector are in opposite direction) and being spaced from and arranged generally parallel to, the side wall (Fig. 6, rounded ends are parallel to the adjacent side wall, and spaced from side wall for the female connector); and a female block connector (Fig. 6, left and right side each has at least one female connector) comprising a recess (Fig. 2: recess 112) comprising a first pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A above), and a second pocket having an open end and a closed end (Fig. 2: recess 112 has 2 pockets with open and closed ends, [0035] lines 3-4, see annotated figure A above), wherein the first pocket and the second pocket are arranged generally parallel to the side wall (Figs. 2 and 6, right and left sides each has 4 walls, and are parallel to the pockets of recess 112, see annotated figure A above), and the open end of the first pocket faces the open end of the second pocket (Figs 2 and 6, pockets are opposite one another in recess, see annotated figure A above); wherein the third wall or the fourth wall (Fig. 6, left and right sides of module 602 each has 4 walls) includes the first slot end of the tube slot (Fig. 6, slot end of gap 630 can be the surface being pointed by numeral 630 at the right side of module 602), such that the first rounded end and the second rounded end of the outwardly extending member of a male block connector included in the first or second wall of the first tube retainer are engaged in the first pocket and the second pocket in the recess of a female block connector included in the first and second wall of the second tube retainer (see annotated figure A above and annotated figure B below). 
Annotated figure B of partial view of Fig. 1 of Gilbreath 

    PNG
    media_image2.png
    765
    800
    media_image2.png
    Greyscale

Regarding claim 7, Gilbreath discloses further comprising passing a first tube through the tube slot and into the second opening of the first tube retainer (Figs 6 and 7, when the two halves 603 are separated, gaps 630 are tube slots, second opening is the tube channel, and so the first tube can be inserted through 630 and into tube channel via separation of two halves 603 in Fig. 7).
Regarding claim 8, Gilbreath discloses further comprising passing a second tube through the tube slot and into the second opening of the second tube retainer (Figs 6 and 7, when the two halves 603 are separated, gaps 630 are tube slots, second opening is the tube channel, and so another tube can be inserted through 630 and into tube channel via separation of two halves 603 of another module 602 in Fig. 7; meanwhile, Fig. 1 shows that the assembly 100 being modular comprising of multiple stacking modules 102, and so each module 102 can be assembled with inserted conduits 104 one by one in a likewise manner). 
Allowable Subject Matter
Claim(s) 3-5 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claims 3 and 14, Gilbreath fails to disclose the “outwardly extending member of the male block connector included in the first or second wall of one of the at least two tube retainers closes off the first slot end of the tube slot of the other of the at least two tube retainers” in claim 3, and “closing off the first slot end of the tube slot of the second tube retainer with the outwardly extending member of the male block connector included in the first or second wall of the first tube retainer” in claim 14. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nitke (US 20180266588) discloses a tube retainer with modular units, each including male and female block connectors on side walls. Potter (EP 1061302B1) discloses a modular stackable cable retainer system with locking structures. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632